Citation Nr: 0016736	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  96-09 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Whether the requisite new and material evidence has been 
submitted to reopen a claim for service connection for the 
residuals of a cold weather injury to the feet.

3.  Entitlement to an increased rating for conversion 
disorder, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL 

Veteran

ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from August 1943 to October 
1945 and from October 1950 to August 1951.  

The appeal regarding the claims concerning a back disability 
and a cold weather injury to the feet arise from an October 
1995 rating action, in which it was determined that new and 
material evidence had not been submitted to reopen claims for 
service connection for a back disability and the residuals of 
frozen feet.  In November 1999, the Board of Veterans' 
Appeals (Board) found that as to the back disability, the 
veteran had submitted the requisite new and material evidence 
and reopened his claim for service connection for that 
disorder.  It was also determined that the RO had adjudicated 
the other issue of new and material evidence under an 
inappropriate standard.  The claims were remanded to the RO 
in order to obtain medical evidence regarding the veteran's 
back and to readjudicate the claim regarding the veteran's 
cold weather injury.  These matters have since been returned 
to the Board.  

The issue concerning the evaluation of the veteran's 
psychiatric disability arises from an August 1998 rating 
action, with which the veteran expressed his disagreement in 
March 1999.  A statement of the case was issued in November 
1999, and the appeal in this regard was perfected later that 
month, upon the receipt at the RO of a VA Form 9 (Appeal to 
Board of Veterans' Appeals).  


FINDINGS OF FACT

1.  In July 1994, the RO determined that the veteran had not 
submitted the requisite new and material evidence required to 
reopen a previously denied claim for service connection for 
residuals of a cold weather injury to his feet.  He was 
notified of this decision and his appellate rights but failed 
to file a timely substantive appeal.

2.  Since July 1994, the veteran has presented medical 
evidence suggesting the presence of the residuals of a cold 
weather injury of the feet, as well as a nexus between this 
disability and service.  

3.  The medical evidence received since the July 1994 denial 
bears directly and substantially upon the issue of service 
connection for residuals of a cold weather injury to the feet 
and is so significant that it must be considered to fairly 
decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for residuals 
of a cold weather injury to the feet has been submitted, and 
this claim is reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

2.  The claim of service connection for residuals of a cold 
weather injury to the feet is well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Residuals of a Cold Weather Injury

Under applicable criteria service connection means that the 
facts, as shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces or, if pre-
existing such service, was aggravated therein.  38 U.S.C.A. 
§ 1110 (West 1991).  Such a determination requires a finding 
of a current disability that is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Additionally, regulations provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

A review of the record reflects that the veteran was 
initially denied service connection for frostbite of the feet 
in an April 1946 rating action.  This was based on a review 
of the medical records at that time, which the RO determined 
failed to show the presence of this disability.  The veteran 
was advised of this decision, and of his appellate rights, in 
a letter addressed to him in April 1946.  He did not appeal 
the decision, and it became final.  

The RO next addressed a claim in this regard in 1994.  At 
that time, the evidence consisted of numerous letters and 
statements from the veteran and others with whom he was 
acquainted, dated in the 1980's and 1990's, together with 
post service treatment records from the 1980's and 1990's.  
Since these were not considered to establish the onset of a 
bilateral foot disability due to a cold weather injury in 
service, or link any current foot problems to service, the 
veteran's claim was not reopened.  The veteran was advised of 
this decision, and of his appellate rights in July 1994.  He 
did not appeal the decision, and it became final.  

As set forth in the Introduction to this decision, the 
veteran's present appeal arises from an October 1995 rating 
action.  Because the present appeal does not arise from an 
original claim, the Board must bear in mind the important 
distinctions between an original claim and an attempt to 
reopen a previously denied claim.  In this regard, we note 
that the United States Court of Appeals for Veterans Claims 
had previously held that the Secretary of Veterans Affairs 
and, on appeal, the Board, were required to perform a two-
step analysis when a claimant sought to reopen a claim based 
upon new evidence.  First, it was to be determined whether 
the evidence was "new and material."  Second, if the Board 
determined that the claimant had produced new and material 
evidence, the claim was reopened and the Board evaluated the 
merits of the veteran's claim in light of all the evidence, 
both old and new.  Manio v. Derwinski, 1 Vet.App. 144 (1991).  
Whether the new evidence was "material" turned essentially 
upon the reasonable possibility that, when viewed in the 
context of all the evidence, it would change the outcome.  
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203, 206 (1999) (en banc).  In addition, 
Hodge overruled Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test.  See Elkins, 
supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence which was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a determination 
separate from whether it is material.  See also Anglin v. 
West, 203 F.3d 1343, 1346 (Fed. Cir. 2000) ("nothing in 
Hodge suggests that the understanding of 'newness' as 
embodied in the first prong of the Colvin test is inadequate 
or in conflict with the regulatory definition of new and 
material evidence").

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the appellant's to reopen his claim is that 
which has been submitted since the RO's decision in 1994.  

The evidence received in connection with the veteran's 
current attempt to reopen his claim includes an October 1994 
statement from a VA physician who indicated that he had no 
reason not to believe the veteran's contentions that he has a 
cold weather foot injury sustained during World War II 
service, as well as the report of an examination of the 
veteran conducted in July 1997, (for purposes of determining 
the need for regular aid and attendance), in which the 
diagnoses included circulatory insufficiency secondary to 
service as a veteran.  

While there are also recent examination reports which found 
no frostbite residuals present, the physician's statement and 
examination report mentioned in the previous paragraph, 
nevertheless suggest both the presence of the residuals of a 
cold weather foot injury, as well as a relationship between 
these residuals and service.  Read in this light, and in view 
of the Federal Circuit Court's reminder in Hodge, supra, as 
to the "uniquely pro-claimant" quality of the veterans' 
benefits system, these pieces of evidence may be considered 
to contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's foot complaints.  As 
such, this 1994 statement, and 1997 report, which were not of 
record at the time of the previous denial, may be considered 
to bear directly and substantially upon the specific matter 
under consideration.  Accordingly, and regardless of whether 
it may result in a grant of service connection when the 
entire record is considered, this evidence is sufficiently 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(1999).

Accordingly, the Board concludes that the veteran has 
submitted evidence that is new and material, and the claim 
for service connection for the residuals of a cold weather 
injury to the feet is, on that basis, reopened.  

As the veteran's claim has been reopened, the Board must now 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the reopened 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  In order 
for the claim of service connection to be well grounded, 
there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

As noted above, there is lay evidence of an in-service cold 
weather injury (the veteran's contentions), and a medical 
opinion suggestive of a nexus between this injury and current 
residuals.  Based on this evidence, the veteran's claim of 
service connection is well-grounded.  38 C.F.R. §§ 3.303(d) 
(1999).  To this extent, the claim is granted, subject to 
further action described below.


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for residuals of a cold weather 
injury to the feet and the claim is well grounded, the appeal 
is allowed to this extent.  


REMAND

As noted above, the veteran's claim for service connection 
for residuals of a cold weather injury to the feet is 
reopened and found to be well-grounded.  Therefore, the RO 
should adjudicate this claim for service connection on the 
merits, with consideration given to all the evidence of 
record.  

With respect to the veteran's claim concerning service 
connection for a back disability, the Board, in its November 
1999 Remand, requested that the veteran receive a 
comprehensive VA examination in order to determine if he 
currently had a back disability that was the result of his 
claimed in-service injuries.  Such an examination was 
conducted in December 1999.  The only abnormality noted on 
examination was tenderness throughout the veteran's back and 
buttocks.  There was also limitation of motion in the spine, 
but the examiner reported that the veteran had made 
inconsistent efforts during the examination.  Radiological 
evidence indicated no evidence of remote or recent fracture 
of the spine.  These studies, however, did reveal extensive 
bone loss compatible with diffuse osteopenia, and marked 
degenerative changes with endplate sclerosis, facet 
arthrosis, osteophyte formation, and some concavity of the 
disc spaces in the thoracic and lumbar spine.  The examiner 
opined that these radiological findings were entirely 
consistent with a septuagenarian with arthritic/degenerative 
changes of the spine.  The diagnoses listed following this 
examination were simply, "Long history of back pain," "No 
evidence of neurologic impairment," and "No physical 
findings of nerve root dysfunction."  The examiner then went 
on to comment:

In my opinion...his low back symptoms are 
as likely as not to be related to his 
service activities.  I believe it is 
important to note that this patient's 
symptoms are only partially supported by 
the findings on examination and are not 
supported or confirmed by inspection of 
his x-ray films.  It is my conclusion 
that whatever back disability is present 
is at least as likely as not related to 
service....  (Emphasis added).

The examiner then noted the veteran's diagnosis for 
conversion disorder and opined that the veteran expressed 
symptoms that were in excess of those that could be explained 
by the relatively minor physical abnormalities.

It appears that the December 1999 examiner has found some 
type of back disability that is the result of the veteran's 
claimed in-service back injury in 1950.  However, this 
physician has failed to determine the actual diagnosis of a 
disease entity that would cause such a disability.  In fact, 
he has apparently attributed the veteran's radiological 
abnormalities to age and the majority of the symptomatology 
to the veteran's psychiatric disorder.  Based on the lack of 
an identified disease entity, the undersigned finds that this 
examination report is inadequate for rating purposes.  See 
38 C.F.R. §§ 3.303, 3.326 (1999).  As it appears some type of 
disability has been associated with the veteran's military 
service, this examination report will have to be referred 
back to the examiner for a clarifying statement as to what 
specific disabilities are present with respect to the 
veteran's back, and of these, which are considered to be 
related to service.  

Regarding the veteran's claim for an increased rating for his 
psychiatric disability, the Board notes that since the 
veteran perfected his appeal concerning that matter November 
1999, additional relevant evidence relating to the treatment 
of the veteran's psychiatric illness was associated with the 
claims file.  The record does not reflect, however, that the 
RO considered this evidence in connection with the veteran's 
claim for increased benefits.  This omission is inconsistent 
with the veteran's procedural rights.  In order to safeguard 
these rights, it will be necessary to return this matter to 
the RO for its consideration of this evidence, and if the 
claim continues to be denied, the issuance of a supplemental 
statement of the case.  See 38 C.F.R. § 19.31.  

In addition to the foregoing, the Board notes that the record 
reflects that it has been 2 years since the veteran underwent 
a psychiatric examination for VA purposes.  In view of that 
interval, a more current examination of the veteran would be 
useful in ensuring that an equitable disposition of his claim 
is obtained.  

Under the circumstances described above, this case is 
remanded to the RO for the following:  

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all health care providers 
who have treated his back, foot and 
psychiatric disabilities from September 
1999 to the present time.  The veteran 
should be requested to sign and submit 
appropriate forms giving his consent for 
the release to the VA of any private 
medical records in the possession of 
treating physicians.  Treatment records 
from any identified VA facility should 
also be obtained.  When the above 
requested information and consent forms 
are received, the RO should contact the 
named facilities and/or physicians and 
request them to furnish legible copies of 
all records of treatment or physical 
examination.  Once obtained, all records 
must be associated with the claims 
folder.

2.  Following completion of the above 
development, the claims file should be 
returned to the examiner that conducted 
the December 1, 1999, compensation 
examination of the veteran's spine.  This 
examiner should be requested to review 
the claims file, to include his own 
report of the December 1999 examination, 
and set forth the diagnoses of those 
disabilities presently effecting the 
veteran's spine.  He should then 
specifically note, which, if any of these 
are at least as likely as not to be 
related to the veteran's military 
service.  The examiner should then set 
forth his rationale for the conclusions 
he has made.  If it determined that 
another examination of the veteran is 
needed in order to provide the requested 
information, that should be arranged.  
Similarly, if the physician who conducted 
the December 1999 examination is not 
available, the claims file should be 
referred to another physician to provide 
the requested information.  (If this 
individual determines that an examination 
of the veteran is necessary to provide 
the requested information, that should be 
arranged as well.)  

3.  The veteran should also be scheduled 
for a psychiatric examination to 
determine the extent to which his service 
connected conversion disorder is 
disabling.  In the course of the 
examination, all tests and psychological 
studies, as deemed indicated by the 
examiner, should be conducted.  The 
examiner should assign a numerical code 
on the Global Assessment of Functioning 
Scale (GAF Scale), provided in the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition (DSM-IV), 
and indicate the extent to which non-
service-connected conditions enter into 
the GAF score.  The examination report 
should reflect review of all pertinent 
material in the claims folder and include 
the complete rationale for all opinions 
expressed.

4.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all opinions requested, appropriate 
corrective action is to be implemented.

5.  Following completion of this action, 
the RO should determine, after reviewing 
all the evidence of record, whether 
service connection is warranted for the 
residuals of a cold weather injury to the 
feet veteran's.  Similarly, the RO should 
enter its determination as to whether 
service connection for the veteran's 
claimed back disability is warranted and 
whether an increased rating is warranted 
for the veteran's conversion disorder.  
If any of the RO's decisions remain 
adverse to the veteran, a supplemental 
statement of the case should be sent to 
him and his representative.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further consideration, if 
appropriate.

Although no action by the veteran is necessary unless he 
receives further notice, he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals


 



